NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 JAMES W. PLAYER,                                No. 15-35933

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-00238-EJL-REB

   v.
                                                 MEMORANDUM*
 UNIVERSITY OF IDAHO; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        James W. Player appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging violations of the First and

Fourteenth Amendments arising from defendants’ restriction on his access to the

University of Idaho campus. We have jurisdiction under 28 U.S.C. § 1291. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915(e)(2) for failure to state a

claim. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

      The district court properly dismissed Player’s claims against the University

of Idaho and the other defendants in their official capacities because the claims are

barred by the Eleventh Amendment. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984) (“[I]n the absence of consent a suit in which

the State or one of its agencies or departments is named as the defendant is

proscribed by the Eleventh Amendment.”).

      To the extent that Player sued any defendant in his individual capacity, the

claims are barred by qualified immunity. See Pearson v. Callahan, 555 U.S. 223,

231 (2009) (“The doctrine of qualified immunity protects government officials

from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” (citation and internal quotation marks omitted)); see also Ashcroft v.

al-Kidd, 563 U.S. 731, 743 (2011) (qualified immunity “protects all but the plainly

incompetent or those who knowingly violate the law” (citation and internal

quotation marks omitted)).

                                          2                                    15-35933
      Because the district court properly dismissed the action for failure to state a

claim, Player had no right to a jury trial.

      We reject as without merit Player’s contention that Magistrate Judge Bush

and District Judge Lodge should have recused themselves from this case solely

because they graduated from the University of Idaho. See United States ex rel.

Hochman v. Nackman, 145 F.3d 1069, 1076 (9th Cir. 1998) (holding that recusal is

not required when judge has “minimal alumni contacts” with a defendant

university).

      AFFIRMED.




                                              3                                15-35933